Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending in this application and are considered in this Office action. 
Specification
The title of the invention is objected to because the title is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 15 is objected to due to a minor informality: “a cold air supply module … overlap” should be changed to “a cold air supply module … overlaps”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a first rear side thereof that faces the first sidewall”. It is not clear what is required to be considered facing, e.g. how the first rear side of the bottom portion, that is perpendicular to the sidewall, can face the sidewall. Correction and/or clarification is required. This rejection affects claims dependent on claim 1.
Claim 7 recites “a separation wall disposed at least the portion of the return duct, the separation wall being disposed between the return duct and the second condensing duct”. The meaning of this recitation is not clear. For the purpose of this examination, it is interpreted as “a separation wall disposed between the return duct and the second condensing duct”. Correction is required. This rejection affects claim 8.
Claim 12 recites “the fan housing comprising a housing upper wall that is disposed between the fan blade and the motor and faces the second downstream end of the second condensing duct and the return upstream end of the return duct”. It is not clear whether the fan housing or the housing upper wall is required to face the second downstream end and the return upstream end and what is required to be considered facing these ends. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination, it is interpreted as the fan housing is arranged between the second downstream end and the return upstream end. Correction and/or clarification is required.
Claim 14 recites “the first downstream end …. positioned adjacent to a rear lower portion of the first sidewall…the second upstream end ….positioned adjacent to the first rear side of the bottom portion”, while claim 1 recites “a second upstream end in fluid communication with a first downstream end”, and based on original disclosure, the first downstream end is directly coupled to the second upstream end. Thus, it is not clear how the first downstream end and the second upstream end can be positioned in different locations of the tub. For the purpose of this examination, it is interpreted as these ends are positioned in the same location that is adjacent to the rear lower portion of the first sidewall and to the first rear side of the bottom portion. Correction and/or clarification is required.
Claim 18 recites “an end portion of the first condensing duct”. It is not clear what the end portion of the first condensing duct is. Correction and/or clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 2241242 A2, cited in IDS), hereinafter Han.
Regarding claim 1, Han discloses a dishwasher (Fig. 1) comprising a tub (100) having a washing space (100a) defined by a rear wall, first and second sidewalls, a bottom portion, and an upper wall (Fig. 4), an inlet port defined at the upper portion of the first sidewall (Fig. 4), and an outlet port defined on the bottom portion at a side that is closer to the first sidewall than to the second sidewall; a door (101); and a drying device comprising a drying duct (500A, Fig. 4) disposed outside the tub and in fluid communication with the inlet and outlet ports, a fan (570A), and a heater (574, Fig. 6, para 47). Han discloses that the drying duct (500A, Fig. 5) comprises a condensing duct having a first condensing duct (vertical portion) that faces an outer surface of the first sidewall of the tub and has a first upstream end in fluid communication with the inlet port, and a second condensing duct (horizontal portion between the first downstream end and an inlet of the fan 570A) disposed vertically below the bottom portion of the tub and having a second upstream end in fluid communication with a first downstream end (coupled, Fig. 5); and a return duct (a fluid path in the fan between the inlet and an outlet and a lower portion of the vertical pipe arranged below the bottom portion of the tub) having a return upstream end (inlet of the fan) in fluid communication with a second downstream end (Fig. 5) and a return downstream end in fluid communication with the outlet port (via upper portion of the vertical pipe protruding into the washing chamber having an outlet 572, Fig. 6). 
In the arrangement of Han, the vertical pipe protrudes from the fan upwards from the bottom of the tub (Fig. 6). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the single vertical pipe as two separate pipes such that the lower vertical pipe has a return downstream end below the tub, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C) regarding Making Separable. The motivation for doing so would be to better seal the connection between the return duct and the bottom portion of the tub.
In the arrangement of Han, the inlet and outlet ports are defined at a central portion of the tub (e.g. Fig. 4). Han does not disclose that the inlet and outlet ports are defined at a rear portion of the tub. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the inlet and outlet ports at the rear portion of the tub, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to improve air circulation at the rear portion of the tub.
Regarding claim 2, in the arrangement disclosed by Han, the positions of the outlet port and the inlet port in the tub are defined on an imaginary vertical plane that extends in the vertical direction (e.g. Fig. 4). Since the outlet port appears to be somewhat closer to the rear wall than the inlet port, the imaginary vertical plane in the arrangement disclosed by Han appears to be angled with respect to the second direction. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the inlet and outlet ports such that they are at the same distance from the rear wall of the tub, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to optimize length of the housing of the condensing duct.
Regarding claim 3, in the arrangement disclosed by Han, the second condensing duct extends in the horizontal direction, and the return duct extends in the vertical direction (e.g. Fig. 5). Han does not disclose that the second condensing duct is curved at the second downstream end, such that the second downstream end extends in the vertical direction. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the second condensing duct as desired, with no change in respective function, to yield the same and predictable result of forming means for air flow, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to optimize space utilization below the tub.
Regarding claim 4, in the arrangement disclosed by Han, the return duct is vertically arranged, and thus, a horizontal distance between the second upstream end and the second downstream end of the second condensation duct substantially equals a horizontal distance between the second upstream end and the outlet port (e.g. Figs. 4 and 6). Han does not disclose that the horizontal distance between the second upstream end and the second downstream end of the second condensation duct is greater than the horizontal distance between the second upstream end and the outlet port. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the second condensation duct and/or the return duct as desired, with no change in respective function, to yield the same and predictable result of forming means for air flow, absent any secondary considerations or showing of criticality of such shapes. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to optimize space utilization below the tub.
Regarding claim 5, in the arrangement disclosed by Han, the second condensing duct and the return duct are positioned vertically below the rear portion of the bottom portion of the tub (Figs. 4 and 5).
Regarding claim 6, in the arrangement disclosed by Han, the return duct is positioned between the bottom portion of the tub and the second condensing duct (e.g. Fig. 5). 
Regarding claim 9, in the arrangement disclosed by Han, the fan (570A) and the heater (574) are disposed between the second downstream end of the second condensing duct and the return downstream end of the return duct (e.g. Fig. 6).
Regarding claim 14, in the arrangement of Han modified with placement of the inlet port and the outlet port at the rear portion of the tub, the location of the connection of the first and second condensation ducts is positioned adjacent to a rear lower portion of the first sidewall and the first rear side of the bottom portion of the tub.
Regarding claim 19, in the arrangement of Han, the inlet port defined in the first sidewall is configured to receive air and moisture from the washing space and to supply the air and the moisture to the first condensing duct, the first condensing duct is configured to guide the air and the moisture from the first upstream end to the first downstream end, and t the second condensing duct is configured to receive the air and the moisture from the first condensing duct through the second upstream end and to guide the air and the moisture to the second downstream end, as claimed.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 2241242 A2), hereinafter Han in view of Lee et al. (US 2014/0223761 A1), hereinafter Lee ‘761.
The reliance of Han is set forth supra.
Regarding claim 7, in the arrangement disclosed by Han, at least a portion of the return duct (near inlet of the fan) faces the second condensing duct (coupled). Han does not disclose that the return duct extends along the second condensing duct in a longitudinal direction of the second condensing duct, and a separation wall disposed between the return duct and the second condensing duct and extending in the longitudinal direction.
Lee ‘761 teaches a dishwasher (Fig. 2) comprising a drying duct (Fig. 3) comprising a condensing duct (110) and a return duct (120), and that least a portion of the return duct faces and extends along the second condensing duct in a longitudinal direction of the second condensing duct, and is separated by a separation wall extending in the longitudinal direction (Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Han with the arrangement of the return duct relative to the second condensing duct such that it extends along the second condensing duct in the longitudinal direction of the second condensing duct, and is separated by the  separation wall of Lee ‘761 in order to conduct air flow between the inlet port and the outlet port. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to increase the air flow travel path, and have a reasonable expectation of success because such duct arrangement is known in the art. 
Regarding claim 8, Lee ‘761 teaches that the separation wall defines a hole in fluid communication with the return duct and the second condensing duct (Fig. 4). The disclosed hole is capable to drain water and thus, is interpreted as a water drain hole, in the broadest reasonable interpretation.
Claim(s) 10-11, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 2241242 A2), hereinafter Han in view of Zhu et al. (CN 109645929 A, Machine English translation is attached to this Office action), hereinafter Zhu.
The reliance of Han is set forth supra.
Regarding claims 10 and 20, Han discloses that the heater (574) is disposed to heat air in the return duct (Fig. 6), that the return duct is configured to guide air heated by the heater toward the return downstream end, and the outlet port (572) is configured to receive the heated air from the return duct (via upper portion of vertical pipe) and to supply the heated air to the washing space (Figs. 4 and 6). Han does not disclose that the heater is disposed in the return duct. 
Zhu teaches a dishwasher (Fig. 1) comprising a tub (20), and a drying device (10, Fig. 2) comprising a drying duct (110, 120, 130) disposed outside the tub (Fig. 1) and comprising a condensing duct (110, 120), a return duct (130), a fan (400), and a heater (600), and that the heater is disposed in the return duct (Fig. 5, para 52). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the heater disposed in the return duct taught by Zhu for the heater disposed outside the return duct disclosed by Han for the predictable result of heating air flowing through the return duct, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to heat air in the return duct more efficiently.
Regarding claim 11, in the arrangement of Han (Fig. 5), the fan (570A) is disposed at the second downstream end of the second condensing duct and in fluid communication with the return duct (Fig. 6). Han does not disclose that the fan is disposed vertically above the second downstream end of the second condensing duct. Zhu teaches that the condensing duct (120) comprises a first condensing duct (vertical portion of 120), a second condensing duct (horizontal portion of 120 connected to 401, Figs. 2 and 5), and that the fan (400) is disposed vertically above the second downstream end of the second condensing duct (Fig. 5). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Han with the fan arrangement taught by Zhu in order to direct air from the condensation duct to the outlet port. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to minimize vertical footprint of the drying duct and have a reasonable expectation of success because such arrangement is known in the art. 
Regarding claim 13, in the fan arrangement taught by Zhu, the fan (400) appears to comprise a rotary shaft that extends in the vertical direction (Fig. 5, also see orientation of the flat shape of the fan housing, Fig. 2), and while the fan arrangement is shown schematically, a horizontal rotation of the fan blade via a vertical rotary shaft is suggested by the drawings, and thus, a person of ordinary skill viewing the drawing would also find such orientation of the rotary shaft obvious.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 2241242 A2), hereinafter Han in view of Zhu et al. (CN 109645929 A), hereinafter Zhu in further view of Lee (US 2007/0251552 A1), hereinafter Lee ‘552.
The reliance of Han and Zhu is set forth supra.
Regarding claim 12, Zhu teaches that the fan (400) comprises a fan housing (Fig. 2) disposed between the second downstream end of the second condensing duct and the return upstream end of the return duct (Fig. 2). Zhu does not teach that the fan comprises a fan blade and a motor configured to rotate the fan blade, and arranged vertically above the fan blade and above the housing upper wall. 
Lee ‘552 teaches a dishwasher (100, Fig. 2) comprising a drying duct (200), comprising a fan (213, Fig. 6) comprising a fan blade (217); a motor (214) configured to rotate the fan blade (via 219) and arranged adjacent the housing wall (210) of the housing (Fig. 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the fan having the fan blade and the motor arranged outside the housing taught by Lee ‘552 for the fan of Zhu in the dishwasher of Han for the predictable result of generating air flow, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. In the dishwasher of Han modified with the fan arrangement of Zhu and the fan of Lee ‘552, the motor is disposed vertically above the fan blade and the housing upper wall (input duct for the fan is located vertically below the fan, Fig. 5).
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 2241242 A2), hereinafter Han in view of Naik et al. (US 2019/0290097 A1), hereinafter Naik in further view of Matz (US 5,524,358), hereinafter Matz.
The reliance of Han is set forth supra.
Regarding claim 15, Han discloses an embodiment (Fig.3) comprising a cold fluid supply module disposed outside the tub (600) and at least partially overlapping with the first condensing duct (e.g. Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Han disclosed in Fig. 4 with the cold fluid supply module arrangement taught by Han in Fig. 3 in order to cool air in the condensation duct. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to condense air and have a reasonable expectation of success because such arrangement is known in the art. 
Han discloses that the cold fluid is water. Han does not disclose that the cold fluid is air. Naik teaches a dishwasher (10, Fig. 1) comprising a drying duct (83, Fig. 2), a cold fluid supply module (81) disposed outside the tub and at least partially overlapping with the first condensing duct (Fig. 2), and that the drying system can use ambient air instead of cold water (para 43). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute usage of air as cold fluid taught by Naik for the using water as cold fluid disclosed by Han for the predictable result of cooling the hot air flowing in the condensing duct, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to reduce water usage. 
Naik does not disclose that the first outside air inflow duct configured to receive air from an outside of the drying device is disposed lower than the bottom portion of the tub. Matz teaches a dishwasher (10) comprising an outside air inflow duct (28) configured to receive air from an outside and disposed lower than the bottom portion of the tub (e.g. Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Han and Naik with location of the first outside air inflow duct being lower than the bottom portion of the tub, as taught by Matz, in order to draw ambient air. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for an easier access to the outside air inflow duct, and have a reasonable expectation of success because such arrangement is known in the art. 
Regarding claim 16, Han discloses that the cold fluid supply module comprises a first outside inflow duct (610, para 42) disposed lower than the bottom portion of the tub (Fig. 2) and configured to receive cold fluid from an outside; a second outside inflow duct (662) that faces the outer surface of the first sidewall and is in fluid communication with a downstream end of the first outside inflow duct; and a heat exchange flow path part (600) connected to the first condensing duct and in fluid communication with a downstream end of the second outside inflow duct (Fig. 2). Han further teaches another embodiment of the cold fluid module (Fig. 8) comprising a first outside inflow duct (610A); a second outside inflow duct that faces the outer surface of the sidewall (channel along the cold fluid jacket, Fig. 8); and a heat exchange flow path part in fluid communication with a downstream end of the second outside inflow duct (Fig. 8). 
Regarding claim 17, Naik teaches that the cold fluid supply module comprises a first outside inflow duct (connected to blower 88) configured to receive cold fluid from an outside; a second outside inflow duct (vented top 89) in fluid communication with a downstream end of the first outside inflow duct; a heat exchange flow path part (84) connected to the first condensing duct (thermally) and in fluid communication with the second outside inflow duct (Fig. 2), and a cooling fan (88) configured to draw air from the outside (ambient air) toward the first outside air inflow duct (para 43). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Han with the cooling fan aught by Naik in order to generate air flow via the heat exchange flow path part. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to ensure constant supply of cold air, and have a reasonable expectation of success because such arrangement is known in the art. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 2241242 A2), hereinafter Han in view of Naik et al. (US 2019/0290097 A1), hereinafter Naik in further view of Matz (US 5,524,358), hereinafter Matz in further view of Wu et al. (WO 2019/141187 A1, citations below are to corresponding English translation published as EP 3741286 A1), hereinafter Wu.
The reliance of Han, Naik, and Matz is set forth supra.
Regarding claim 18, in the arrangement of Han, a portion of the heat exchange flow path part (Fig. 2) extends in the first direction to an end portion of the first condensing duct along an outer circumferential surface of the first condensing duct and has a downstream end open to an outside of the heat exchange flow path part (via 620, Fig. 2). Han does not disclose that the heat exchange flow path part extends in the first direction.
Wu teaches a dishwasher (1, Figs. 5 and 10) comprising a tub (20), a drying duct (10, Fig. 6, para 38) comprising a condensing duct (110) having an inlet (111) and an outlet (112), a fan (310), a heater (400), and a cold air supply module (200) disposed outside the tub and at least partially overlap with the first condensing duct (Fig. 6), that the cold air supply module comprises a first outside air inflow duct (121) configured to receive air from an outside of the drying device (para 38); a second outside air inflow duct that faces the outer surface of the first sidewall and is in fluid communication with a downstream end of the first outside air inflow duct; and a heat exchange flow path part (220) connected to the first condensing duct (thermally) and in fluid communication with a downstream end of the second outside air inflow duct; a cooling fan (320) disposed in the first outside air inflow duct or an upstream end of the first outside air inflow duct (Fig. 6), and configured to draw air from the outside toward the first outside air inflow duct; that the heat exchange flow path part extends in the first direction to an end portion of the first condensing duct along an outer circumferential surface of the first condensing duct and has a downstream end open to an outside of the heat exchange flow path part (Fig. 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the cold fluid supply module taught by Wu for the cold fluid supply module disclosed by Han for the predictable result of flowing cold air across the first condensing duct, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to improve heat exchange between the cold ambient air and the hot exhaust air .
Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Eiermann (US 2007/0261721 A1) teaches a dishwasher (Fig. 1) comprising a tub (1), an inlet port (2), an outlet port (3), a condensing duct (5), a fan (4), a heater (7), and a cold air supply module (space between tub wall and cabinet wall, Fig. 2). 
Hoffmann (US 2018/0249884 A1) teaches a dishwasher (100, Fig. 2) comprising a drying device (200, Fig. 5) having an inlet port (216) and an outlet port (218), a drying duct (202) comprising a condensing duct (232), a fan (204, Fig. 6), and a cold air supply module comprising a cooling fan (206, Fig. 5, paras 29, 35, 36).
Vallejo (US 2019/0216289 A1) teaches a dishwasher (Fig. 3) comprising a drying duct  comprising a condensing duct (72), a fan (64) and a cold air supply module (82) comprising an outside air duct (86), and a cooling fan (66) .
Hong (US 2017/0196431 A1) teaches a dishwasher (100, Fig. 2) comprising a tub (2), a drying duct (200) comprising a condensing duct (64), a return duct (65), a fan comprising a fan blade (62) and a motor (63) configured to rotate the fan blade and arranged adjacent the fan blade and adjacent the housing wall (651) of the housing (65), that is opposite to the inlet (Fig. 6, para 61). 
Enokizono (US 5,337,500) teaches a dishwasher (Fig. 1) comprising a drying duct comprising a condensing duct (56), a fan (70) comprising a motor (74) and a fan blade (72), and a cold air supply module (82) comprising a cooling fan (84) and a first outside air flow duct (76) disposed lower than the bottom portion of the tub (Fig. 1).
Lee (US 9,677,770 B2) teaches a dishwasher (Fig. 2) comprising a duct (55), a fan comprising a fan blade (50) and a motor (52) arranged outside the duct (Fig. 2).
Bertsch (US 2013/0152981 A1) teaches a dishwasher (Fig. 2) comprising a tub (20) having an inlet port (84) and an outlet port (88), a drying duct comprising a condensing duct (64), a fan (60) comprising a motor (62) and a fan blade (80), and a cold air supply module comprising a cooling fan (92) and a first outside air flow duct (66) disposed lower than the bottom portion of the tub (90, Fig. 2, para 22).
Park (US 2015/0257627 A1) teaches a dishwasher (1, Fig. 1) comprising a tub (10) having an inlet port (27) and an outlet port (28), a drying duct (110, Fig. 2) comprising a condensing duct (120), a fan (125) and a cold fluid supply module (122) disposed outside the tub and overlapping with the condensing duct (Fig. 4), and comprising a heat exchange flow path part (121, 122) comprising a cooling fluid flow duct (121, Fig. 4).
Yoon (US 2019/0246871 A1) teaches a dishwasher (10, Fig. 4) comprising a tub (24) having an inlet port (80) and an outlet port (82), a drying duct (100) comprising a condensing duct (110), a fan (142), a heater (152), and a cold air supply module (200) comprising a cooling fan (232) and a first outside air flow duct (between 220 and 230, e.g. Fig. 6).
Li (WO 2018/040679 A1) teaches a dishwasher (Fig. 1) comprising a tub (10), a drying duct (30, 21, 32, 33) comprising a first condensing duct (30), and a cold air supply module (100, Fig. 3) disposed outside the tub (Fig. 1) and overlapping with the first condensing duct (e.g. Fig. 4), comprising a first outside air inflow duct (13) and configured to receive air from an outside; a second outside air inflow duct (14) in fluid communication with the first outside air inflow duct (Fig. 3); and a heat exchange flow path part (20) connected to the first condensing duct and in fluid communication with the second outside air inflow duct (Fig. 3), the heat exchange flow path part extends in the first direction (13, 42) to an end portion of the first condensing duct, and then extends in the vertical direction along an outer circumferential surface of the first condensing duct and has a downstream end open to an outside of the heat exchange flow path part (via 14).
Wolowicz (US 2022/0104685 A1) teaches a dishwasher (Fig. 14) comprising a tub (14), a drying duct comprising a condensing duct (983, 981, 992), a fan (988), and a cold air supply module comprising a cooling fan (1020) and a first outside air flow duct (1018) disposed lower than the bottom portion of the tub (Fig. 14).
Soysal (WO 2007/138064 A1) teaches a dishwasher (Fig. 1) comprising a tub (2) comprising an inlet port (7) and an outlet port (8), a drying duct comprising a condensing duct (6), a fan (9), and a cold air supply module comprising a cooling fan (13) and a first outside air flow duct (12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/
Examiner, Art Unit 1711